MEMORANDUM ***
Mario Carrillo, a native and citizen of Mexico, appeals the district court’s summary judgment dismissal of his complaint. He sought an order in the nature of mandamus directing the Department of Homeland Security to return his replacement lawful permanent resident card. We affirm.
Carrillo argues that genuine issues of material fact precluded summary judgment, but he has failed to identify a single disputed fact. Furthermore, Carrillo never responded to the government’s motion for summary judgment, the point of which was that Carrillo was not eligible for lawful permanent residence and that his green card had been issued in error. As a matter of due process, Carrillo had the opportunity to show otherwise but never filed a response. Under the circumstances, he has not demonstrated error in the denial of the relief he sought.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.